Exhibit 10.2

 

DATED MARCH 12, 2018

 

 

SHARE PURCHASE AGREEMENT

 

AMONGST

 

MR. AJAY VISHNU GADRE

AND

MR. VISHNU LAXMAN GADRE

AND

MS. SUDHA VISHNU GADRE

AND

MR. SHRIKANT GOVIND GOKHALE

AND

MR. SARAL SHRIKANT GOKHALE

AND

MR. CHARUCHANDRA KRISHNARAO MULMULE

AND

MR. MANGESH CHARUCHANDRA MULMULE

 

AND

 

eTOUCH SYSTEMS (INDIA) PRIVATE LIMITED

 

AND

 

VIRTUSA CONSULTING SERVICES PRIVATE LIMITED

 

AND

VIRTUSA SOFTWARE SERVICES PRIVATE LIMITED

 

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT is executed this 12th day of March, 2018
(“Effective Date”),

 

AMONGST

 

MR. AJAY VISHNU GADRE, son of Mr. Vishnu Gadre, residing at Flat No. 15,
4th Floor, Souvenier Apartment, 15th Road, Bandra (West), Mumbai — 400050,
(hereinafter referred to as “Selling Shareholder 1”, which expression shall,
unless it be repugnant to the context or meaning thereof, be deemed to mean and
include his heirs, successors and permitted assigns) of the FIRST PART;

 

AND

 

MR. VISHNU LAXMAN GADRE, son of Mr. Ramchandra Gadre, residing at 504,
Rendezvous, 120/121, Perry Road, Bandra (West), Mumbai — 400050 (hereinafter
referred to as “Selling Shareholder 2”, which expression shall, unless it be
repugnant to the context or meaning thereof, be deemed to mean and include his
heirs, successors and permitted assigns) of the SECOND PART;

 

AND

 

MS. SUDHA VISHNU GADRE, daughter of Mr. Govind Shriram Gokhale, residing at 504,
Rendezvous, 120/121, Perry Road, Bandra (West), Mumbai — 400050 (hereinafter
referred to as “Selling Shareholder 3”, which expression shall, unless it be
repugnant to the context or meaning thereof, be deemed to mean and include her
heirs, successors and permitted assigns) of the THIRD PART;

 

AND

 

MR. SHRIKANT GOVIND GOKHALE, son of Mr. Govind Gokhale, residing at Aloma, 145
Perry Road, Bandra (West), Mumbai — 400050 (hereinafter referred to as “Selling
Shareholder 4”, which expression shall, unless it be repugnant to the context or
meaning thereof, be deemed to mean and include his heirs, successors and
permitted assigns) of the FOURTH PART;

 

AND

 

MRS. SARAL SHRIKANT GOKHALE, wife of Mr. Shrikant Gokhale, residing at Aloma,
145 Perry Road, Bandra (West), Mumbai — 400050 (hereinafter referred to as
“Selling Shareholder 5”, which expression shall, unless it be repugnant to the
context or meaning thereof, be deemed to mean and include his heirs, successors
and permitted assigns) of the

 

2

--------------------------------------------------------------------------------


 

FIFTH PART;

 

AND

 

MR. CHARUCHANDRA KRISHNARAO MULMULE, son of Krishnarao Mulmule, residing at Flat
No. 4, Building No. 4, “Kamdhenu”, Hari Om Nagar, Mulund (East), Mumbai - 400081
(hereinafter referred to as “Selling Shareholder 6”, which expression shall,
unless it be repugnant to the context or meaning thereof, be deemed to mean and
include his heirs, successors and permitted assigns) of the SIXTH PART;

 

AND

 

MR. MANGESH CHARUCHANDRA MULMULE, son of Charuchandra Mulmule, residing at Flat
No. 4, Building No. 4, “Kamdhenu”, Hari Om Nagar, Mulund (East), Mumbai - 400081
(hereinafter referred to as “Selling Shareholder 7”, which expression shall,
unless it be repugnant to the context or meaning thereof, be deemed to mean and
include his heirs, successors and permitted assigns) of the SEVENTH PART;

 

AND

 

VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, a company incorporated under the
laws of India and bearing corporate identification number U93000TG2008FTC057988
and having its registered office at Survey No. 115/Part, Plot No.10,
Nanakramguda Village, Serilingampally 500 008, Telangana, India   (hereinafter
referred to as “Purchaser 1”, which expression shall, unless it be repugnant to
the context or meaning thereof, be deemed to mean and include its administrator,
executors and permitted assigns) of the EIGHTH PART;

 

AND

 

VIRTUSA SOFTWARE SERVICES PRIVATE LIMITED, a company incorporated under the laws
of India and bearing corporate identification number U72900TG2008PTC089554 and
having its registered office at Survey No. 115/Part, Plot No.10, Nanakramguda
Village, Serilingampally 500 008, Telangana, India  (hereinafter referred to as
“Purchaser 2”, which expression shall, unless it be repugnant to the context or
meaning thereof, be deemed to mean and include its administrator, executors and
permitted assigns) of the NINTH PART;

 

AND

 

eTOUCH SYSTEMS (INDIA) PRIVATE LIMITED, a company incorporated under the laws of
India and bearing corporate identity number  U72900MH2008PTC178764, having its
registered office at 504, Rendezvous Premises Co-Op Housing Society, 120-121,
Perry Road, Bandra (West), Mumbai-400050, Maharashtra, India (hereinafter
referred to as “Company”, which expression shall, unless it be repugnant to the
context or meaning thereof, be deemed to

 

3

--------------------------------------------------------------------------------


 

mean and include its administrator, executors and permitted assigns) of the
TENTH PART.

 

(The Parties of the First, Second, Third, Fourth, Fifth, Sixth and Seventh Parts
shall collectively be referred to as “Selling Shareholders”.)

 

(The Parties of Eighth and Ninth Parts shall collectively be referred to as
“Purchasers”)

 

(The “Selling Shareholders”, the “Purchasers” and the “Company” shall
collectively be referred to as “Parties” and individually as a “Party”.)

 

WHEREAS

 

A.                                    The Company is engaged in the Business.
The details of the capital structure of the Company as on the Effective Date is
as set out under Schedule 1.

 

B.                                    At present, the Selling Shareholders are
the legal and beneficial owners of 100% of the issued and paid up share capital
of the Company.

 

C.                                    The Purchasers desire to acquire the Sale
Shares (as defined below) and the Selling Shareholders have agreed to sell the
Sale Shares to the Purchasers free of any and all Encumbrances, in accordance
with and subject to the terms and conditions of this Agreement.

 

IT IS AGREED AS FOLLOWS:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement, the following terms shall have the following meanings:

 

a.                            “Act” shall mean the Companies Act, 1956 or the
Companies Act, 2013 each to the extent in force as on date hereof and as amended
from time to time and shall include any statutory replacement or re-enactment
thereof;

 

b.                            “Affiliate” in relation to a Person means:

 

(i)                                     being a juristic Person, any Person,
which either directly or indirectly through one or more intermediate Persons,
Controls, is Controlled by, or is under the common Control with such Person; and

 

(ii)                                  being an individual, any Person who is a
Relative of such Person, or any Person which is Controlled by such Person or a
Relative of such Person, where the term “Relative” would have the meaning as
ascribed to it under the Act;

 

4

--------------------------------------------------------------------------------


 

c.                             “Agreement” means this Agreement along with all
exhibits, annexures and schedules attached hereto and all instruments
supplemental to or in amendment or furtherance or confirmation of this
Agreement, entered into in writing, in accordance with its terms;

 

d.                            “Articles of Association” means the articles of
association of the Company;

 

e.                             “Board” means the board of directors of the
Company;

 

f.                              “Business” means the business of digital web
engineering;

 

g.                             “Business Day” shall mean a day (i) other than a
Saturday or Sunday and (ii) on which commercial banks are open for business in
Mumbai and Hyderabad, India;

 

h.                            “Charter Documents” means the Articles of
Association and Memorandum of Association of the Company;

 

i.                                “Claim Notice” shall have the meaning assigned
to such term in Section 8.4.1;

 

j.                               “Closing” shall mean the closing of the
Transaction by the Parties on the Closing Date;

 

k.                            “Closing Date” shall have the meaning assigned to
such term in Clause 6.1;

 

l.                                “Company Material Adverse Effect” means any
state of facts, condition, change, development, event or effect that, either
alone or in combination with any other state of facts, condition, change,
development, event or effect, is, or would be reasonably likely to be,
materially adverse to the business, assets (whether tangible or intangible),
Liabilities, condition (financial or otherwise) or operations of the Company,
taken as a whole, but in each case shall not include the effect of facts,
conditions, changes, developments, events or effects resulting from
(a) conditions affecting the industry in which the the Company operates
generally, except to the extent that such conditions have any disproportionate
or unique effect on the Company taken as a whole, (b) war, terrorism or
hostilities, except to the extent that such war, terrorism or hostilities have
any disproportionate or unique effect on the Company taken as a whole, (c) any
changes in general economic or business conditions or the financial or
securities markets generally except to the extent that there is any
disproportionate or unique effect on the Indian Company taken as a whole,
(d) any change in GAAP or applicable Laws (or interpretation thereof) , and
(e) any acts of God, or natural disasters or any worsening thereof or actions
taken in response thereto, or national or international political or social
conditions;

 

m.                        “Conditions Completion Notice” shall have the meaning
assigned to such term

 

5

--------------------------------------------------------------------------------


 

in Clause 5.3;

 

n.                            “Conditions Precedent” shall have the meaning
assigned to such term in Clause 5.1;

 

o.                            “Conditions Satisfaction Notice” shall have the
meaning assigned to such term in Clause 5.4;

 

p.                            “Control” shall have the meaning ascribed to the
term under the Act; the terms “Controlled”, “Controlling” and “under common
Control” shall be construed accordingly;

 

q.                            “Controlling Party” means the Person controlling
the defense of a third party claim as provided for in Section 8.4.4;

 

r.                               “Confidential Information” shall have the
meaning assigned to such term in Clause 12.2(b);

 

s.                              “Covered Information” shall have the meaning
assigned to such term in Clause 12.2(b);

 

t.                               “Designated Bank Accounts” means the bank
accounts of the Selling Shareholders for the payment of the Purchase
Consideration to each of them;

 

u.                            “Director” means director on the Board;

 

v.                            “Effective Date” means the date of execution of
this Agreement;

 

w.                          “Encumbrance” means (i) any mortgage, charge
(whether fixed or floating), pledge, lien, hypothecation, assignment, deed of
trust, title retention, Security Interest or other encumbrance of any kind,
including any right granted by a transaction which, in legal terms, is not the
granting of security but which has an economic or financial effect similar to
the granting of security under applicable Law, (ii) any proxy, power of
attorney, voting agreement, interest, option, right of first offer, refusal or
transfer restriction in favor of any Person, and (iii) any adverse claim as to
title, possession or uses;

 

x.                            “Expiration Date” shall have the meaning assigned
to such term in Section 8.1.1;

 

y.              “Fundamental Representations” means the representations and
warranties set forth in in Clause 1 (Organization; Authority), 2 (Title to Sale
Shares) and 5 (No Brokers) of Schedule 5 and  Schedule 6;

 

z.                             “Governmental Body” means any state, local, or
any supra-national government,

 

6

--------------------------------------------------------------------------------


 

political subdivision, governmental, regulatory or administrative authority,
instrumentality, agency body or commission, self-regulatory organization, court,
tribunal or judicial or arbitral body;

 

aa.                     “Government Approval(s)” means any consent, approval,
authorisation, with or to any Governmental Body;

 

bb.                     “INR” shall mean Indian Rupees, the lawful currency of
India;

 

cc.                       “Indemnified Party” means a Purchasers’ Indemnified
Party or a Selling Shareholder, as the context so requires;

 

dd.                     “Indemnifying Party” shall have the meaning assigned to
such term in Section 8.4.2;

 

ee.                       “Law” means any, state, local, national, statute,
ordinance, rule, regulation, order, code ruling, decree, agency requirement or
any similar requirement of any Governmental Body;

 

ff.                         “Liability” means debts, liabilities, commitments,
losses, deficiencies, duties, charges, claims, damages, demands, costs, fees,
Taxes, expenses and obligations (including guarantees, endorsements and other
forms of credit support), whether accrued or fixed, absolute, contingent or
matured, known or unknown, on- or off-balance sheet, including those arising
under any contract, Law, common law or other requirement or rule enacted or
promulgated by any Governmental Body or any litigation, court action or
proceeding, lawsuit, or binding arbitration;

 

gg.                       “Losses” means any Liabilities, including reasonable
attorneys’ and consultants’ fees and expenses and including any such reasonable
out-of-pocket expenses incurred in connection with investigating, defending
against or settling any Liabilities, in each case, whether arising from a
third-party or a direct claim;

 

hh.                     “Memorandum of Association” means the memorandum of
association of the Company;

 

ii.                             “Non-controlling Party” means the Person not
controlling the defense of a third party claim as provided for in Section 8.4.4;

 

jj.                           “Person” means an individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization or other entity or group.  References to a Person
are also to its permitted successors and assigns;

 

kk.                     “Protective Period” shall have the meaning assigned to
such term in Clause 4.1;

 

7

--------------------------------------------------------------------------------


 

ll.                             “Purchase Consideration” shall mean a sum of INR
equivalent of USD 14,000,000 (Fourteen Million Dollars) as determined in
accordance with the exchange rates stipulated by the Reserve Bank of India on
the Closing Date, payable as consideration for the Transfer of the Sale Shares
from the Selling Shareholders to the Purhcaser;

 

mm.             “Purchasers’ Indemnified Parties” shall have the meaning
assigned to such term in Section 8.2.1;

 

nn.                     “Sale Shares” shall mean 10,000 Shares of the Company
held by the Selling Shareholders in the proportion set out under Schedule 1;

 

oo.                     “Security Interest” shall mean and include an interest
in an asset which provides security for, or protects against default by, a
person for the payment or satisfaction of a debt, obligation or liability;

 

pp.                     “Shareholders” means the holders of the Shares, or
beneficial owners of any Shares from time to time or holders of any other
instrument convertible into, or exchangeable for, Shares;

 

qq.                     “Shares” means equity shares of the Company, together
with all rights, differential rights, obligations, title, interest and claim in
such shares;

 

rr.                           “Taxes” means (a) any and all central, state,
local taxes, assessments and other governmental charges, duties (including stamp
duty), fees, impositions of any kind whatsoever including taxes based upon or
measured by gross receipts, income, profits, gains, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, environmental, employment, unclaimed property, escheat, excise and
property taxes as well as public imposts, and social security charges (including
health, unemployment, workers’ compensation and pension insurance), together
with all interest, penalties, and additions imposed with respect to such
amounts, (b) any Liability for the payment of any amounts of the type described
in clause (a) of this definition as a result of being or ceasing to be a member
of an Affiliated, consolidated, combined or unitary group (including any
arrangement for group or consortium relief or similar arrangement) for any
period, and (c) any Liability for the payment of any amounts of the type
described in clauses (a) or (b) of this definition as a result of any express or
implied obligation to indemnify any other Person or as a result of any
obligation under any agreement or arrangement with any other Person with respect
to such amounts and including any Liability for taxes of a predecessor or
transferor or otherwise by operation of Law;

 

ss.                         “Transaction” shall have the meaning assigned to it
in Clause 2.1 of this

 

8

--------------------------------------------------------------------------------


 

Agreement;

 

tt.                           “Transfer” means to directly or indirectly sell,
transfer, dispose of, assign, Encumber, place in trust (voting or otherwise),
exchange, gift or transfer by operation of Law or in any other way whether
voluntarily or not;

 

uu.                     “Tribunal” shall have the meaning assigned to such term
in Section 11.2;

 

vv.                     “USD” shall mean United Stated Dollars, the lawful
currency of the United States; and

 

ww.                 “Warranties” means the representations and warranties of the
Selling Shareholders set out in Schedule 5, and the representations and
warranties of the Purchasers set out in Schedule 6 of this Agreement.

 

1.2                               Interpretation

 

1.2.1                     All references in this Agreement to statutory
provisions shall be construed as meaning and including references to:

 

(a)                                 any statutory modification, consolidation or
re-enactment made after the date of this Agreement and for the time being in
force;

 

(b)                                 all statutory instruments or orders made
pursuant to a statutory provision; and

 

(c)                                  any statutory provisions of which these
statutory provisions are a consolidation, re-enactment or modification.

 

1.2.2                     Any reference to a document in “Agreed Form” required
for the purchase and sale of the Sale Shares is to a document in a form agreed
between the Parties initialed for the purpose of identification by or on behalf
of each of them (in each case with such amendments as may be agreed by or on
their behalf).

 

1.2.3                     Words denoting the singular shall include the plural
and words denoting any gender shall include all genders.

 

1.2.4                     Headings, subheadings, titles, subtitles to clauses,
sub-clauses and paragraphs are for information only and shall not form part of
the operative provisions of this Agreement or the annexures hereto and shall be
ignored in construing the same.

 

1.2.5                     The terms “hereof”, “herein”, “hereto”, “hereunder” or
similar expressions used in this Agreement mean and refer to this Agreement and
not to any particular clause of this Agreement.

 

9

--------------------------------------------------------------------------------


 

1.2.6                     References to recitals, clauses, schedules or exhibits
are, unless the context otherwise requires, references to recitals, clauses,
schedules and exhibits to this Agreement.

 

1.2.7                     Reference to days, months and years are to calendar
days, calendar months and calendar years, respectively, unless defined otherwise
or inconsistent with the context or meaning thereof.

 

1.2.8                     Any reference to “writing” shall mean printing,
typing, lithography and  shall include faxes  and electronic mail but shall
exclude text messaging via mobile phone and terms “in writing” or “written”
shall be interepreted accordingly.

 

1.2.9                     The words “include” and “including” are to be
construed without limitation.

 

2.                                      SALE AND PURCHASE OF SALE SHARES

 

2.1                               Subject to, and in accordance with, the terms
of this Agreement (including the satisfaction of the Conditions Precedent
mentioned in Clause 5 below) and subject to payment of the Purchase
Consideration set out in Clause 3 below, at the Closing, each Selling
Shareholder, severally and not jointly, shall sell, assign, transfer, convey and
deliver the Sale Shares legally and beneficially owned by such Selling
Shareholder, free and clear of all Encumbrances, and the Purchasers  shall
purchase and acquire such Sale Shares from the Selling Shareholders, free and
clear of all Encumbrances together with all rights, title, interest and benefits
appertaining thereto (the “Transaction”) in accordance with the terms and
conditions of this Agreement.

 

2.2                               The shareholding pattern of the Company on
(i) Effective Date and (ii) Closing Date is set out in Schedule 2.

 

3.                                      PURCHASE CONSIDERATION

 

3.1                               The Purchase Consideration shall be paid to
the Selling Shareholders on the Closing Date, with the remittances being made
directly to the Designated Bank Accounts, in the proportion as set out below
under Clause 3.2.

 

10

--------------------------------------------------------------------------------


 

3.2                               The break up of the Purchase Consideration as
between each Selling Shareholder is as set out below:

 

S.No.

 

Shareholder

 

Number
of Sale
Shares

 

Price
(USD)*

 

Designated
Bank
Account No.

 

Shares
sold to
Purchaser 1

 

Shares
sold to
Purchaser 2

 

1.

 

Ajay Vishnu Gadre

 

3000

 

4,200,000

 

 

 

100

 

2900

 

2.

 

Vishnu Laxman Gadre

 

3000

 

4,200,000

 

 

 

Nil

 

3000

 

3.

 

Sudha Vishnu Gadre

 

3000

 

4,200,000

 

 

 

Nil

 

3000

 

4.

 

Shrikant Govind Gokhale

 

200

 

280,000

 

 

 

Nil

 

200

 

5.

 

Saral Shrikant Gokhale

 

200

 

280,000

 

 

 

Nil

 

200

 

6.

 

Charuchandra Krishnarao Mulmule

 

300

 

420,000

 

 

 

Nil

 

300

 

7.

 

Mangesh Charuchandra Mulmule

 

300

 

420,000

 

 

 

Nil

 

300

 

 

 

TOTAL

 

10,000

 

14,000,000

 

 

 

100

 

9900

 

 

--------------------------------------------------------------------------------

*While the Purchase Consideration has been expressed in USD, the INR equivalent
of these amounts determined in accordance with applicable Law shall be paid to
the Selling Shareholders as on Closing Date. For the purpose of this Agreement,
the term ‘INR equivalent’ means the foreign exchange rate for conversion of the
USD, as determined in accordance with the exchange rates stipulated by the
Reserve Bank of India on the Closing Date.

 

3.3                               Advance Income Tax Recovery. Purchaser 2 shall
pay to the Selling Shareholders (based on each such Selling Shareholder’s pro
rata portion of the Purchase Consideration as set forth against such Selling
Shareholder’s name in Clause 3.2), as deferred consideration for the purchase of
the Sale Shares hereunder, an amount equal to the Advance Income Tax Recovery
actually realized, recovered or utilized (“Tax Refund”) by a Purchaser, with
such payment to be made within thirty (30) days following such realization. For
purposes of the preceding sentence, a Tax Refund shall be deemed actually
realized, recovered or utilized at the later of: (i) an Advance Income Tax
Recovery being actually received by Purchaser in cash or otherwise actually
utilized  by the Company to reduce a cash Tax payment, or (ii) the expiration of
the period to receive the notice of assessment from the Income Tax Department
for regular assessment under section 143(1) of the Indian Income Tax Act, 1961
for financial years April 2016 — March 2017 and April 2017 — March 2018
(“Relevant Financial Years”). Further, for purposes of this Agreement,
(1) “Advance Income Tax  Recovery” means, without duplication: any Tax Refund
solely attributable to the payment of Advance Income Tax by the Company for the
period until the Closing (other than any taxes, payments or refunds relating to
the Indirect Tax Recovery); and (2) “Advance Income Tax” means, without any
duplication, excess of income tax payments of the Company over net income tax
liabilities of the Company in each case

 

11

--------------------------------------------------------------------------------


 

for the period until Closing; provided that the parties agree to use a proration
methodology based on the Closing Date relative to the financial year ending
March 31, 2018 for purposes of determining the Advance Income Tax.  Such amount
shall be reduced by: (i) the reasonable out-of-pocket costs and expenses of the
Purchasers or any of their Affiliates incurred in connection with defending
Advance Income Tax Recovery and (ii) any incremental Taxes due from or levied
upon Purchasers or any of their Affiliates as a resultof the receipt of the
Advance Income Tax Recovery; provided that the parties shall use commercially
reasonable efforts to mitigate any incremental Taxes; provided, further, that
such amount shall be increased by interest (less any taxes paid by Purchasers
thereon) on the unpaid Advance Income Tax Recovery from the later of (x)  date
of receipt of funds or (y) expiry of the period to receive the notice for
regular assessment under section 143(1) of the Indian Income Tax Act, 1961 for
any relevant financial or tax year with respect to which such Advance Income Tax
Recovery was received by Purchaser; until the final closure of the assessment or
pass through of this refund to the Selling Shareholders, in the event the
Company receives a notice under section 143(1) for the Relevant Financial Year.
Purchasers will keep Aniruddha Gadre reasonably informed regarding all material
developments and correspondence with the applicable Tax authority regarding the
Advance Income Tax Recovery and provide an opportunity to consult regarding any
responses to, and participate in any discussions with, such Tax authority
relating thereto. Purchasers shall use commercially reasonable efforts to
initiate the filing of a Tax return or refund process relating to the Advance
Income Tax Recovery within a reasonable period of time following the Closing
Date.  The amount of interest to be paid to the Selling Shareholders under this
Clause shall be computed using average interest offered by the “State Bank of
India” on long term fixed deposits.

 

3.4                               Indirect Tax Recovery. Purchaser 2 shall pay
to the Selling Shareholders (based on each such Selling Shareholder’s pro rata
portion of the Purchase Consideration as set forth against such Selling
Shareholder’s name in Clause 3.2), as deferred consideration for the purchase of
the Sale Shares hereunder, an amount equal to the Indirect Tax Recovery actually
realized by a Purchaser with such payment to be made within thirty (30) days
following such realization.  For purposes of the preceding sentence, any
recovery shall be deemed actually realized if it is either: (i) an Indirect Tax
Recovery being actually received in cash by Purchaser, or (ii) such Indirect Tax
Recovery otherwise actually being utilized by the Company for the payment of
Taxes following the Closing Date for a reduction in cash taxes payable. 
Further, for purposes of this Agreement, “Indirect Tax Recovery” means, without
duplication: any Tax refund solely attributable to goods and services taxes
(GST) or value added taxes (VAT) solely attributable to the Company for the
period until the Closing; provided, that such amount shall be reduced by:
(i) the reasonable out-of-pocket costs and expenses of Purchasers incurred in
connection with defending such refund and (ii) any incremental Taxes due from or
levied upon Purchasers or any of their Affiliates as a result of the receipt of
the Indirect Tax Recovery; provided that the parties shall use commercially
reasonable efforts to mitigate any incremental Taxes. Purchasers will keep
Aniruddha

 

12

--------------------------------------------------------------------------------


 

Gadre reasonably informed regarding all material developments and correspondence
with the applicable Tax authority regarding the Indirect Tax Recovery and
provide an opportunity to consult regarding any responses to, and participate in
any discussions with, such Tax authority relating thereto. Purchasers shall use
commercially reasonable efforts to initiate the tax return filing process
relating to the Indirect Tax Recovery within a reasonable period of time
following the Closing Date. Purchasers shall use commercially reasonable efforts
to initiate the filing of Tax Refund process relating to the Indirect Tax
Recovery within thirty (30) days following the Closing Date.

 

4.                                      STANDSTILL OBLIGATIONS

 

4.1                               During the period between the Effective Date
and the Closing Date (“Protective Period”), the Selling Shareholders shall cause
the Company to, unless otherwise approved by the Purchasers in writing, continue
to carry on the Business in its ordinary course and in any event in a manner so
as to ensure that the Warranties shall continue to be true and correct on the
Closing Date as if made on the Closing Date.

 

4.2                               During the Protective Period, neither the
Selling Shareholders shall themselves, or cause the Company to, directly or
indirectly, speak or discuss, enter into agreement or understanding (whether or
not such agreement or understanding is absolute, revocable, contingent,
conditional, oral, written, binding or otherwise) or solicit with any Person
with regard to a potential investment / divestment/ acquisition in the Company.

 

4.3                               During the Protective Period, if the Selling
Shareholders  become aware of the breach of any conditions under Clause 4.1
hereof, then such Selling Shareholder shall immediately notify the Purchasers of
such fact in writing and shall provide all information in its possession in
relation to such facts or events as given under this Clause to the Purchasers.

 

5.                                      CONDITIONS PRECEDENT TO CLOSING

 

5.1                           Subject to the terms of the Agreement, the
Purchasers shall purchase the Sale Shares  subject to the fulfillment of  the
conditions as mentioned in Clause 5.2 below (“Conditions Precedent”) to the
satisfaction of the Purchasers. The Purchasers may at their sole discretion
waive or defer compliance with any of the Conditions Precedent in writing, to
the extent allowed under the applicable Law, and in case of deferment, such
Conditions Precedent shall be fulfilled by the relevant Party immediately post
the Closing.

 

5.2                           The Conditions Precedent to Closing are as
follows:

 

5.2.1                     The Company having passed necessary corporate
resolutions in order to execute this Agreement and to fulfill its obligations
under this Agreement;

 

13

--------------------------------------------------------------------------------


 

5.2.2                     The Selling Shareholders shall obtain all approvals,
consents, authorizations etc. required by them whether under Law or under the
terms of any contractual arrangement to which they are party, for the Transfer
of the Sale Shares held by them to the Purchasers in accordance with applicable
Law;

 

5.2.3                     Each of Ajay Vishnu Gadre, Vishnu Laxman Gadre and
Sudha Vishnu Gadre shall obtain and furnish a certificate from a practicing
chartered accountant in the format set out in Schedule 3;

 

5.2.4                     All Government Approvals or any other third party
consents, approvals or waivers having been obtained for the Transaction as may
be required;

 

5.2.5                     There shall not have been any event(s) or
condition(s) of any character that constitute(s) a Company Material Adverse
Effect;

 

5.2.6                     The Standstill Obligations as mentioned in Clause 4
above shall not have been breached;

 

5.2.7                     All Sale Shares shall have a clear marketable title
and free and clear from any and all Encumbrance;

 

5.2.8                     A valuation report with respect to the fair market
value of the Sale Shares shall have been obtained by the Company from a
chartered accountant or Category I merchant banker in accordance with the Indian
exchange control regulations; and

 

5.2.9                     Details of the Designated Bank Accounts shall have
been intimated to the Purchasers.

 

5.3                           Selling Shareholders and the Company shall
immediately on fulfilment of compliance with the Conditions Precedent that are
required to be fulfilled by them, furnish to the Purchasers, a certificate
indicating compliance with the Conditions Precedent (that have not been waived)
(“Conditions Completion Notice”) in the format as prescribed under Schedule 4.
The Conditions Completion Notice shall, to the extent relevant, be accompanied
by documentary proof evidencing compliance with the Conditions Precedent by the
Selling Shareholders and the Company. Selling Shareholders and the Company shall
fulfill the Conditions Precedent and deliver the Conditions Completion Notice no
later than the Effective Date.

 

5.4                           Upon receipt of the Conditions Completion Notice,
the Purchaser shall notify the Selling Shareholders and the Company of its
satisfaction or dissatisfaction with the completion of the Conditions Precedent.
If the Purchaser notifies its dissatisfaction with the completion of the
Conditions Precedent, then the provisions of Clause 5.2 shall reapply upon
rectification of such issues by the Selling Shareholders and the Company. The
notification under which the Purchaser notifies its satisfaction with the
completion of

 

14

--------------------------------------------------------------------------------


 

the Conditions Precedent is hereinafter referred to as the  “Conditions
Satisfaction Notice”.

 

6.                                      CLOSING

 

6.1                               Subject to the terms and conditions of this
Agreement, the Closing shall occur on the Effective Date at 10:00 a.m. Boston
time, after the Conditions Precedent set forth above shall have been satisfied
(other than conditions which by their terms are required to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at the
Closing) or, if permissible by Law, waived by Purchaser, or at such other time
or on such other date as the Company and Purchasers mutually agree in writing
(the “Closing Date”). The Closing shall take place at the offices of Goodwin
Procter LLP, 100 Northern Avenue, Boston, MA 02210, or at such other place as
the Company and Purchasers mutually agree in writing.

 

6.2                               “Closing” shall mean each of the actions
enlisted below taking place, simultaneously. The Closing shall not occur unless
all of the following actions are complied with and are fully effective:

 

6.2.1                     The Selling Shareholders shall issue necessary
instructions to their depository participants as may be required under Law for
transfer of shares in favor of the Purchasers, and shall provide certified
copies of such instructions to the Purchasers;

 

6.2.2                     The Purchasers shall deliver to the Company the copies
of the resolutions (in form and substance satisfactory to the Company) passed by
its board of directors duly certified as true and complete by its duly
authorised officer noting, authorizing, and approving the following, without
limitation (i) the execution, delivery and performance by the Purchasers of this
Agreement and any other document/agreement related to the Transaction; and
(ii) the transfer of the Sale Shares in the manner contemplated under this
Agreement;

 

6.2.3                     The Purchasers  shall pay the relevant part of the
Purchase Consideration to each of the Selling Shareholders, in the proportion
stated under Cause 3.2 above, with remittances being made directly into the
respective bank accounts of the Selling Shareholders in immediately available
cleared funds and shall provide evidence of the remittance of the Purchase
Consideration to each of the Selling Shareholders;

 

6.2.4                     The Company shall hold a meeting of the Board at which
meeting the Board shall (i) approve and record the transfer of the Sale Shares
from the Selling Shareholders to the Purchasers, and update the Register of
Members to reflect the shareholding of the Purchasers  in the Company; and
(ii) appoint the nominees of the Purchasers on the Board, whose details,
including the Director

 

15

--------------------------------------------------------------------------------


 

Identification Number, have been provided to the Company;

 

6.2.5                     All existing bank signatories of the Company
relinquish their signatory rights and will be replaced with nominees of the
Purchasers effective from the Closing Date, whose details have been provided to
the Company;

 

6.2.6                     All existing directors on the Board (other than the
nominee directors of the Purchasers) shall forthwith resign with immediate
effect from the Board, certifying in writing that there are no claims of any
nature that they have against the Company in their capacity as a director of the
Company through and as of the Closing Date.

 

6.3                               The obligations of each of the Parties in this
Clause 6 are interdependent. Closing shall not occur unless all of the
obligations specified in this Clause 6 are complied with and are fully
effective. Notwithstanding the provisions of Clause 6 hereto, all actions to be
taken and all documents to be executed and delivered by the Parties hereunder at
Closing and the coming into effect on the Closing Date of the agreements and/or
deeds and/or documents mentioned under this Agreement shall be deemed to have
been taken and executed and to have come into effect simultaneously and no
actions shall be deemed to have been taken nor documents executed or delivered
and no agreements and/or deeds and/or documents shall be deemed to have come
into effect on the Closing Date until all such agreements/deeds/documents have
been taken, executed, delivered and have come into effect.

 

7.                                      REPRESENTATIONS AND WARRANTIES

 

7.1                               Each of the Selling Shareholders  severally
represent and warrant the Warranties as set out under Schedule 5 of this
Agreement, and represent, warrant and undertake that each of such respective
Warranties is true and accurate as to himself, herself or itself, and
acknowledges that the Purchasers are entering into this Agreement relying on
such Warranties.

 

7.2                               The Purchasers represent and warrant the
Warranties as set out under Schedule 6 of this Agreement, and represents,
warrants and undertakes that each of such respective Warranties is true and
accurate, and acknowledges that the Selling Shareholders are entering into this
Agreement relying on such Warranties.

 

7.3                               The Warranties shall be made on the Effective
Date and shall stand repeated on the Closing Date.

 

7.4                               Each of the Warranties is separate and
independent and, save as expressly provided in this Agreement, is not limited,
restricted or modified by reference to or inference from any other Warranties,
paragraph or anything in this Agreement or any other agreement executed between
the Parties in relation to the Transaction.

 

16

--------------------------------------------------------------------------------


 

7.5                               None of the Warranties in this Agreement shall
be treated as qualified by any actual or constructive knowledge or investigation
on the part of any of the Parties or their respective agents, or
representatives.

 

7.6                               Each Party hereby agrees and undertakes to
notify the other Parties, in writing, promptly, if they become aware of any
fact, matter or circumstance (whether existing on or before the Effective Date
or Closing Date or arising afterwards) which would cause any of the Warranties
given by them, to become untrue or inaccurate or misleading in any respect.

 

8.                                      INDEMNITY

 

8.1                               Survival

 

8.1.1                     The representations and warranties of the Parties
contained in this Agreement or any other document/agreement related to the
Transaction executed by such Parties, shall survive Closing and continue in
effect for a period of twelve (12) months from the Closing Date (“Expiration
Date”) and shall thereafter be terminated and shall have no further force or
effect, provided that the Fundamental Representations of the Parties shall
survive until sixty (60) days following the expiration of the applicable statute
of limitations.

 

8.2                               Indemnification by Selling Shareholders

 

8.2.1                     Subject to the provisions of this Clause 8.1, from and
after the Closing, each Selling Shareholder agrees, severally and not jointly,
to indemnify and hold harmless the Purchasers and its respective officers,
directors, managers, partners, employees, agents and representatives (the
“Purchasers’ Indemnified Parties”) from and against any Losses directly and
actually suffered, incurred or sustained, arising under or as a result of the
following:

 

(i)                                                       any breach of a
representation or warranty contained in Schedule 5 of this Agreement; or

(ii)                                                    any fraud under this
Agreement, to the extent committed as of the Closing, by the Selling
Shareholder.

 

8.2.2                     The Selling Shareholders shall not have any right of
contribution, indemnification or right of advancement from the Company or
Purchasers with respect to any Loss claimed by a Purchasers’ Indemnified Party.

 

8.2.3                     The maximum amount that the Purchasers’ Indemnified
Parties may recover from each of the Selling Shareholder shall be limited to
such Selling Shareholder’s pro rata portion of the Purchaser Consideration as
set forth against such Selling Shareholder’s name in Clause 3.2, provided, that
in the case of fraud or intentional misrepresentation there

 

17

--------------------------------------------------------------------------------


 

shall be no limit on the amount recoverable by the Purchasers’ Indemnified
Parties from such Selling Shareholder.

 

8.2.4                     For the avoidance of doubt, the Purchasers’
Indemnified Parties (or Party) shall not be entitled to (and shall not recover)
more than once for the same loss.

 

8.3                               Indemnification by Purchasers

 

8.3.1                     Subject to the provisions of this Clause 8.1, the
Purchasers agrees to indemnify and hold harmless each Selling Shareholder from
and against any Losses directly suffered, incurred or sustained, arising under,
in connection with, or as a result of the following:

 

(i)            any breach of a representation or warranty contained in Schedule
6 of this Agreement;

 

(ii)           any fraud under this Agreement by the Purchasers to the extent
committed as of the Closing, by the Purchasers;

 

8.3.2                     The maximum amount that each Selling Shareholder may
recover from the Purchasers shall be limited to such Selling Shareholder’s pro
rata portion of the Purchase Consideration as set forth against such Selling
Shareholder’s name in Clause 3.2, provided, that in the case of fraud or
intentional misrepresentation there shall be no limit on the amount recoverable
by the Selling Shareholder from the Purchasers.

 

8.3.3                     The Selling Shareholder shall not be entitled to (and
shall not recover) more than once for the same loss.

 

8.4                               Notice; Defense of Claims.

 

8.4.1                     Any Indemnified Party may make claims for
indemnification hereunder by giving written notice thereof (“Claim Notice”) to
each of the Selling Shareholders, in the case of claims made by a Purchasers’
Indemnified Party, or to Purchasers, in the case of claims made by a Selling
Shareholder, in each case, specifying in reasonable detail the Losses claimed
(or a good faith reasonable estimate thereof), and providing all available
information relating thereto within twenty (20) days from the date when such
Indemified Party becomes aware of such claim , but in any case on or before the
expiration of the applicable survival period for such representation or warranty
as specified in Clause 8.1 above; provided, however, that the failure to do so
shall not relieve the Indemnifying Party from any Liability except to the extent
that it is materially prejudiced by the failure or delay in giving such notice.

 

8.4.2                     If indemnification is sought for a claim by or in
respect of any third party, the Indemnified Party shall also give the Selling
Shareholders or the Purchasers, as the case may be (the “Indemnifying Party”), 
a Claim Notice as to which such Indemnified Party may request indemnification
hereunder as soon as is practicable and in any event within twenty (20) days of
the time that such Indemnified Party learns of such claim;

 

18

--------------------------------------------------------------------------------


 

provided, however, that the failure to do so shall not relieve the Indemnified
Party from any Liability except to the extent that it is materially prejudiced
by the failure or delay in giving such notice.

 

8.4.3                     In the case of any third party claim, the Selling
Shareholders or Purchasers, as or on behalf of the applicable Indemnifying
Parties, shall have the right to direct, through counsel reasonably determined
by it, the defense or settlement of any such claim; provided, however, that
prior to the Indemnifying Party assuming control of such defense, it shall first
verify in writing to the Indemnified Party that such Indemnifying Party shall be
fully responsible (with no reservation of any rights) for all Liabilities
relating to such third party claim and that it shall provide full
indemnification (subject to the limitations on the Indemnifying Party’s
obligations to provide indemnification as may be set forth herein) to the
Indemnified Party with respect to such third party claim by paying any resulting
Losses directly to the parties entitled thereto; provided further that the
Indemnifying Party shall not have the right to assume control of such defense
and shall pay the reasonable fees and expenses of counsel retained by the
Indemnified Party if and to the extent the Indemnifying Party is determined to
have to pay Losses to the Indemnified Party, if the third party claim which the
Indemnifying Party seeks to assume control:  (i) seeks non-monetary relief or,
in the case of a Governmental Body, the imposition of a fine or other
disciplinary remedy, (ii) involves criminal or quasi-criminal allegations, or
(iii) involves a claim which the Indemnifying Party failed or is failing to
vigorously prosecute or defend.  If the Selling Shareholders or Purchasers, as
or on behalf of the applicable Indemnifying Parties, elects to assume the
defense of any such claim, the Selling Shareholders or Purchasers, as
applicable, shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense.  If the Selling
Shareholders or Purchasers, as or on behalf of the applicable Indemnifying
Parties, elects not to defend or if, after commencing or undertaking any such
defense, the Selling Shareholders or Purchasers, as applicable, fails to
diligently prosecute or withdraws from such defense, the Indemnified Party shall
have the right to undertake the defense.

 

8.4.4                     If the Selling Shareholders or Purchasers, as or on
behalf of the applicable Indemnifying Parties, does not so assume control of
such defense, the Indemnified Party shall control such defense.  The
Non-controlling Party may participate therein at its own expense, which expense
shall not be recoverable as part of any indemnification claim.  The
Non-controlling Party shall provide, and shall cause Purchasers, the Company or
the Selling Shareholders to provide, as applicable, the Controlling Party and
its counsel with access to its records and personnel relating to any such third
party claim during normal business hours and shall otherwise cooperate with the
Controlling Party in the defense or settlement thereof.  If the Controlling
Party elects to direct the defense of any such claim, the Non-controlling Party
shall not pay, or permit to be paid, any part of any claim or demand arising
from such asserted liability unless Controlling Party consents in writing to
such payment.  If the Controlling Party assumes the defense of any such claim
and proposes to settle such claim prior to a final judgment thereon, then the

 

19

--------------------------------------------------------------------------------


 

Controlling Party shall give the Non-controlling Party prompt written notice
thereof, and the Non-controlling Party shall have the right to approve (such
approval not to be unreasonably withheld, conditioned or delayed) the settlement
of such proceeding; provided, that in the case where the Controlling Party are
the Purchasers, either Purchaser may settle any such claim without the approval
of the Selling Shareholder or any other Person, but such settlement of any such
claim shall not be determinative of the amount of Losses relating to such
matter.

 

8.5                               Remedies Exclusive. This Clause 8 shall
constitute the exclusive remedy after the Closing for recovery of Losses by any
Indemnified Party as a result of breaches of representations and warranties by
any party contained in this Agreement, and any covenant to be performed by a
party prior to the Closing in this Agreement; provided, that notwithstanding
anything herein to the contrary, nothing in this Agreement shall limit the
rights or remedies of any Indemnified Party  (a) in the case of fraud or
(b) with respect to specific performance, injunctive and other equitable relief.

 

8.6                               Treatment of Indemnity Payments. Any
indemnification payment required under this Clause 8 shall be limited to the
amount of any Losses that remain after deducting therefrom any insurance
proceeds and any indemnity, contribution or similar payment actually received by
the Indemnified Party in respect of any claim.

 

8.7                               Each Party hereto shall take, and shall cause
its respective Affiliates to take, all reasonable steps to mitigate any Losses
upon becoming aware of any event or circumstance that would be reasonably
expected to, or does, give rise thereto.

 

8.8                               Indemnification Approvals. To the extent the
payment by the Indemnifying Party of any indemnification payment pursuant to the
provisions of this Clause 8 is required to be made to any Purchasers’
Indemnified Party outside India, and if such indemnification payment requires
receipt of Government Approvals, the Parties shall reasonably cooperate to make
all applications and take all steps reasonably required to obtain the same. All
payments made to any of the Purchasers’ Indemnified Parties pursuant to this
Clause 8 shall be made free and clear of, and without withholding or deduction
for, any Tax unless the Indemnifying Party making such payment is required to
make such a withholding or deduction, in which case the sum payable by the
Indemnifying Parties (in respect of which such withholding or deduction is
required to be made) shall be increased to the extent necessary to ensure that
the Purchasers’ Indemnified Party receives a sum net of any deduction or
withholding equal to the sum which it would have received had no such deduction
or withholding been made or required to be made.

 

9.                                      TERMINATION

 

9.1                               This Agreement may be terminated prior to
Closing only by mutual written consent of the Purchasers and the Selling
Shareholders.

 

20

--------------------------------------------------------------------------------


 

9.2                               In the event of termination of this Agreement
and the transactions contemplated hereby as provided in Clause 9.1, this
Agreement shall forthwith become void and of no further force or effect and
there shall be no liability on the part of any party hereto except (a) the
provisions of Clauses 1 (Definitions and Interpretation), 7 (Representations and
Warranties), 8 (Indemnity), 9 (Termination), 10 (Governing Law), 11
(Arbitration), 12 (Covenants and Undertakings), 13.1  (Notices), 13.7 (Specific
Performance), 13.9 (Costs and Expenses), and the applicable definitions set
forth in this Agreement shall survive the termination of this Agreement, and
(b) that nothing herein shall relieve any Party hereto from liability for any
material breach by such Party of the terms and provisions of this Agreement.

 

10.                               GOVERNING LAW

 

10.1                        Governing Law

 

Subject to Clauses 10.2 and 11 below, this Agreement and the rights and
obligations of the Parties hereunder shall be construed in accordance with and
be governed by the laws of the Republic of India.

 

10.2                        Jurisdiction

 

The courts of Mumbai shall have jurisdiction in respect of all matters arising
in connection with the arbitration initiated or to be initiated pursuant to
Clause 11 below, and the Parties submit to the jurisdiction of the said courts;
provided however that the award passed by the Tribunal under Clause 11 below,
may be enforced in any appropriate jurisdiction.

 

11.                               ARBITRATION

 

11.1                        Any dispute, controversy or claim arising out of or
relating to or in connection with this Agreement including a dispute as to the
validity or existence of the Agreement or the arbitration agreement, or any
breach or alleged breach thereof, shall be resolved by arbitration in Mumbai.

 

11.2                        The arbitration shall be conducted as follows:the
tribunal (“Tribunal”) shall consist of a sole arbitrator to be jointly appointed
by the Parties;

 

a.              the language of the arbitration shall be English;

 

b.              the law applicable to and governing this arbitration agreement
contained in this Clause 11, shall be the Indian Arbitration and Conciliation
Act, 1996;

 

c.               the arbitrator shall be free to award costs as it thinks
appropriate; and

 

21

--------------------------------------------------------------------------------


 

d.              the arbitration award shall be final and binding on the Parties
and the Parties agree to be bound thereby and to act accordingly.

 

11.3                        When any dispute is under arbitration, except for
the matters under dispute, the Parties shall continue to exercise their
remaining respective rights and fulfil their remaining respective obligations
under this Agreement to the extent practicable.

 

12.                               COVENANTS AND UNDERTAKINGS

 

12.1                        All costs and liabilities in connection with and
arising from the fulfillment/non-fulfillment of the Conditions Precedent (as
ascribed under Clause 5) shall be borne by the Parties who are responsible for
fulfilling the relevant Conditions Precedent.

 

12.2                        Confidentiality

 

a.              Except as expressly provided for herein, the Selling
Shareholders shall not, and shall not cause the Company, directly or indirectly,
issue or make any statement or communication to any third party (other than its
legal, accounting and financial advisors that are bound by confidentiality
restrictions) regarding the existence or subject matter of this Agreement or any
other transactions contemplated herein (including any claim or dispute arising
out of or related to this Agreement, or the interpretation, making, performance,
breach or termination hereof and the reasons therefor) without the prior written
consent of Purchasers or as expressly provided for herein.

 

b.              Following the Closing - Each Selling Shareholder shall hold in
confidence the existence of and terms of this Agreement, and any and all
Confidential Information (collectively, the “Covered Information”), in each
case, except to the extent that such Covered Information is generally available
to the public through no fault of such Selling Shareholder. In addition, such
Selling Shareholder may disclose Confidential Information (a) to its, his or her
tax and financial advisors for purposes of complying with such Selling
Shareholder’s tax obligations or other reporting obligations under Law arising
out of the transactions contemplated hereby, and (b) to its, his or her legal
counsel and accountants, provided that any such advisors mentioned under (a) and
(b) are placed under the same degree of confidentiality as the Selling
Sareholders themselves under the terms of this Agreement. Each Selling
Shareholder hereby acknowledges that such Selling Shareholder, his or her
Affiliates and, his or her representatives are aware that the Covered
Information may contain material, non-public information about the Purchasers
and such Selling Shareholder hereby agrees, on behalf of such Selling
Shareholder and such Affiliates and representatives, that each such Person may
not purchase or sell any securities of Purchasers while in possession of such
information. “Confidential Information” means any confidential or proprietary

 

22

--------------------------------------------------------------------------------


 

information of the Company, Purchasers or their respective Affiliates, including
methods of operation, customer lists, products, customer prices, inventions,
trade secrets, marketing methods, plans, intellectual property and other
proprietary information.

 

12.3                        Effective for all purposes as of the Closing, each
Selling Shareholder agrees, on behalf of itself, himself or herself and each of
its, his or her agents, trustees, beneficiaries, directors, managers, officers,
Affiliates, Subsidiaries, estate, heirs, successors, assigns, members and
partners (each, a “Releasor”), that:

 

a.                                      Releasor hereby unconditionally and
irrevocably and forever releases and discharges the Purchasers, the Company and
their respective Subsidiaries, successors and assigns, present or former
directors, managers, partners, officers, employees and agents (collectively, the
“Released Parties”), of and from, and hereby unconditionally and irrevocably
waives, any and all claims, demands, debts, losses, costs, expenses,
proceedings, covenants, liabilities, suits, judgments, damages, contracts,
covenants, actions and causes of action, obligations, accounts, attorney’s fees
and liabilities of any kind or character whatsoever, known or unknown, suspected
or unsuspected, vested or contingent, in contract, at law or in equity, by
statute or otherwise which have existed or may have existed, or which do, can,
shall or may exist, through and including the Closing or otherwise based on any
act, omission, conduct, occurrence, decision, matter or thing occurring at any
time up to and including the Closing, solely to the extent relating to such
Selling Shareholder’s investment in, ownership of any securities in, any rights
to proceeds upon the sale of, and/or (if applicable) employment by, the Company,
(individually and collectively, “Claims”), except those Claims (i) for accrued
wages payable in the ordinary course of business in the current payroll cycle,
(ii) related to any indemnification to which the Releasor is entitled as
contemplated by Clause 12.3 hereof, or (iii) any right of the Releasor under
this Agreement or any related agreement to which such Releasor is a party. In
the case of any Releasor that, as of immediately prior to the Closing, is or has
ever been an employee of the Company or any Affiliate thereof, such released
claims include to the maximum extent permitted by applicable Laws, any and all
claims:  (i) relating to or arising out of such employment, the end of such
employment and/or the terms and conditions of such employment; (ii) of or for
employment discrimination, harassment or retaliation under any local, state or
central Law, rule or regulation of the applicable jurisdiction; (iii) for wages
(excluding accrued wages payable in the ordinary course of business in the
current payroll cycle), bonuses, incentive compensation, stock, options or other
equity-based incentives, severance, vacation pay or any other compensation or
benefits; (iv) under or for violation of any public policy or contract (express
or implied); (v) for any tort, or otherwise arising under common law;
(vi) arising under any policies, practices or procedures of the Company;
(vii) any and all claims for wrongful

 

23

--------------------------------------------------------------------------------


 

or constructive discharge, breach of contract (express or implied), infliction
of emotional distress, defamation; and (viii) any and all claims for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters.

 

b.                                      Releasor understands the significance of
this release of unknown claims, and acknowledges and agrees that this waiver is
essential and material consideration in exchange for the entry of Purchasers
into this Agreement.

 

c.                                       Releasor represents and acknowledges
that it, he or she has read this release and understands its terms and has been
given an opportunity to ask questions of the Company’s representatives, and to
consult with independent legal counsel of its, his or her own choosing. 
Releasor further represents that in signing this release it, he or she does not
rely, and has not relied, on any representation or statement not set forth in
this release made by any representative of the Company or anyone else with
regard to the subject matter, basis or effect of this release or otherwise.

 

d.                                      Releasor hereby acknowledges and agrees
that neither the release provided hereunder nor the furnishing of the
consideration for the release given hereunder will be deemed or construed at any
time to be an admission by any Released Party or Releasor of any improper or
unlawful conduct.

 

e.                                       Releasor hereby irrevocably covenants
to refrain from, directly or indirectly, asserting any claim, or commencing,
instituting or causing to be commenced, any action, proceeding, charge,
complaint, or investigation of any kind against any of the Released Parties, in
any forum whatsoever (including any administrative agency), that is based upon
any claim purported to be released hereunder.

 

13.                               MISCELLANEOUS

 

13.1                        Notices

 

Any notice, request or instruction to be given hereunder by any Party to the
other shall be in writing, in English language and delivered personally, or sent
by registered mail postage prepaid, or courier, or electronic mail or facsimile
(followed by a confirmation by mail), addressed to the concerned Party at the
address set forth below or any other address subsequently notified to the other
Parties:

 

SELLING SHAREHOLDER 1

Name

Mr. Ajay Vishnu Gadre

Address

Flat No. 15, 4th Floor, Souvenier Apartment, 15th Road, Bandra (West), Mumbai —
400050

 

24

--------------------------------------------------------------------------------


 

Email

ellipse@mtnl.net.in

 

 

SELLING SHAREHOLDER 2

Name

Mr. Vishnu Laxman Gadre

Address

504, Rendezvous, 120/121, Perry Road, Bandra (West), Mumbai — 400050

Email

vlgadre1@gmail.com

 

 

SELLING SHAREHOLDER 3

Name

Ms. Sudha Vishnu Gadre

Address

504, Rendezvous, 120/121, Perry Road, Bandra (West), Mumbai — 400050

Email

vlgadre1@gmail.com

 

 

SELLING SHAREHOLDER 4

Name

Mr. Shrikant Govind Gokhale

Address

Aloma, 145 Perry Road, Bandra (West), Mumbai — 400050

Email

vlgadre1@gmail.com

 

 

SELLING SHAREHOLDER 5

Name

Mr. Saral Shrikant Gokhale

Address

Aloma, 145 Perry Road, Bandra (West), Mumbai — 400050

Email

vlgadre1@gmail.com

 

 

SELLING SHAREHOLDER 6

Name

Mr. Charuchandra Krishnarao Mulmule

Address

Flat No. 4, Building No. 4, “Kamdhenu”, Hari Om Nagar, Mulund (East), Mumbai -
400081

Email

mangeshcm@gmail.com

 

 

SELLING SHAREHOLDER 7

Name

Mr. Mangesh Charuchandra Mulmule

Address

Flat No. 4, Building No. 4, “Kamdhenu”, Hari Om Nagar, Mulund (East), Mumbai -
400081

Email

mangeshcm@gmail.com

 

In each of the above case with a copy (which shall not constitute notice) to:

 

25

--------------------------------------------------------------------------------


 

P&A Law Offices

Ist Floor, Dr. Gopal Das Bhavan

28 Barakhamba Road

New Delhi 110 001, India

Attention:  Mr. Anand S. Pathak

Facsimile:  +91-11-2335-3761

Email:  apathak@palaw.in

 

PURCHASER 1

Name

Virtusa Consulting Services Private Limited

Address

Survey No. 115/Part, Plot No.10, Nanakramguda Village, Serilingampally 500 008,
Telangana, India

Telephone

040 4452 8000

Email

virtusaindfinance@virtusa.com

 

 

PURCHASER 2

Name

Virtusa Software Services Private Limited

Address

Survey No. 115/Part, Plot No.10, Nanakramguda Village, Serilingampally 500 008,
Telangana, India

Telephone

040 4452 8000

Email

virtusaindfinance@virtusa.com

 

 

COMPANY

Name

eTouch Systems (India) Private Limited

Address

Rendezvous Premises Co-Op Housing Society 120-121 Perry Road, Bandra (West),
Mumbai Maharastra 400050

Telephone

022 2158 0600

Email

finance@etouch.net

 

All notices shall be deemed to have been validly given on (i) the Business Day
immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission, or (ii) in case (i) does not apply, the
expiry of  4 (four) Business Days after posting, if sent by post. Either Party
may, from time to time, change its address or representative for receipt of
notices provided for in this Agreement by giving to all the other Party not less
than 10 (Ten) days prior written notice.

 

13.2                        Further Assurances

 

Except as otherwise provided in this Agreement, each of the parties hereto
agrees to

 

26

--------------------------------------------------------------------------------


 

use its commercially reasonable efforts before and after the Closing Date to
take or cause to be taken all action, to do or cause to be done, and to assist
and cooperate with the other party hereto in doing, all things necessary, proper
or advisable under applicable Law to consummate and make effective the
transactions contemplated by this Agreement, as the other party hereto may
reasonably require in order to carry out the intent of this Agreement.

 

13.3                        Amendments and Waiver

 

This Agreement may be amended by a written instrument between the Parties at any
time. No waiver of any breach of any provision of this Agreement shall be
effective or binding unless made in writing and signed by the Party purporting
to give the same and, unless otherwise provided in the written waiver, shall be
limited to the specific breach waived.

 

13.4                        Assignment

 

This Agreement, or any right or interest herein, shall not be assignable or
transferable by either Party except with the prior written consent of the other
Parties, provided, however, that Purchasers and its Affiliates (including the
Company following the Closing) may assign this Agreement without the consent of
any other party to any bona fide purchaser of Purchasers or any of its
Affiliates or to any lender of Purchasers or its Affiliates (including the
Company) as collateral security.

 

13.5                        Reservation of Rights

 

No forbearance, indulgence or relaxation or inaction by any Party at any time to
require performance of any of the provisions of this Agreement shall in any way
affect, diminish or prejudice the right of such Party to require performance of
that provision. Any waiver or acquiescence by any Party of any breach of any of
the provisions of this Agreement shall not be construed as a waiver or
acquiescence of any right under or arising out of this Agreement or of the
subsequent breach, or acquiescence to or recognition of rights other than as
expressly stipulated in this Agreement.

 

13.6                        Independent Rights

 

Each of the rights of the Parties hereto under this Agreement are independent,
cumulative and without prejudice to all other rights available to them, and the
exercise or non-exercise of any such rights shall not prejudice or constitute a
waiver of any other right of the Party, whether under this Agreement or
otherwise.

 

13.7                        Specific Performance

 

The Parties agree that damages may not be an adequate remedy and the Parties
shall be

 

27

--------------------------------------------------------------------------------


 

entitled to an injunction, restraining order, right for recovery, suit for
specific performance or such other equitable relief as a court of competent
jurisdiction may deem necessary or appropriate to restrain any Party from
committing any violation or to enforce the performance of the covenants,
representations and obligations contained in this Agreement. These injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Parties may have at Law or in equity, including without limitation a right for
damages.

 

13.8                        Non Exclusive Remedies

 

The rights and remedies herein provided are cumulative and none is exclusive of
any other, or of any rights or remedies that any Party may otherwise have at Law
or in equity

 

13.9                        Cost And Expenses

 

Each of the Parties hereto shall pay their own costs and expenses relating to
the negotiation, preparation and execution of this Agreement and all other
documents related to the Transaction. The stamp duty payable on this
Agreement    shall be borne and paid by the Purchasers.

 

13.10                 Entire Agreement

 

This Agreement along with the Schedules appended hereto constitutes the entire
agreement of the Parties relating to the subject matter hereof and supercedes
any and all prior agreements, including letters of intent and term sheets,
either oral or in writing, between the Parties hereto with respect to the
subject matter herein.

 

13.11                 Partial Invalidity

 

If any provision of this Agreement or the application thereof to any Person or
circumstance shall be invalid or unenforceable to any extent for any reason
including by reason of any Law or regulation or policy of any Governmental Body,
the remainder of this Agreement and the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by Law.
Any invalid or unenforceable provision of this Agreement shall be replaced with
a provision, which is valid and enforceable and most nearly reflects the
original intent of the invalid and unenforceable provision.

 

13.12                 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, and all such counterparts taken
together

 

28

--------------------------------------------------------------------------------


 

shall be deemed to constitute one and the same instrument.

 

13.13                 Finder’s Fee

 

No Party shall claim any fees or commission of any broker, agent, finder,
consultant or other person which such Party has appointed for the purposes of
this Transaction from any other Party.

 

13.14                 Rights of Third Parties

 

Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give any Person, other than the Parties hereto any rights or
remedies under or by reason of this Agreement or any transaction contemplated by
this Agreement (other than the Purchasers’ Indemnified Parties who are express
third party beneficiaries of this Agreement).

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED AND DELIVERED, OR
CAUSED THIS AGREEMENT TO BE DULY EXECUTED AND DELIVERED BY THEIR DULY AUTHORISED
REPRESENTATIVES, AS OF THE DAY AND YEAR HEREINABOVE WRITTEN

 

30

--------------------------------------------------------------------------------


 

/s/ Mr. Ajay Vishnu Gadre

 

Mr. Ajay Vishnu Gadre

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

31

--------------------------------------------------------------------------------


 

/s/ Mr. Vishnu Laxman Gadre

 

Mr. Vishnu Laxman Gadre

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

32

--------------------------------------------------------------------------------


 

/s/ Ms. Sudha Vishnu Gadre

 

Ms. Sudha Vishnu Gadre

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

33

--------------------------------------------------------------------------------


 

/s/ Mr. Shrikant Govind Gokhale

 

Mr. Shrikant Govind Gokhale

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

34

--------------------------------------------------------------------------------


 

/s/ Mr. Saral Shrikant Gokhale

 

Mr. Saral Shrikant Gokhale

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

35

--------------------------------------------------------------------------------


 

/s/ Mr. Charuchandra Krishnarao Mulmule

 

Mr. Charuchandra Krishnarao Mulmule

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

36

--------------------------------------------------------------------------------


 

/s/ Mr. Mangesh Charuchandra Mulmule

 

Mr. Mangesh Charuchandra Mulmule

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

37

--------------------------------------------------------------------------------


 

For and on behalf of the within named Purchaser 1, through its authorised
signatory, Mr. Vasu Pendyala, appointed vide Board resolution dated March 8,
2018

 

 

/s/ Mr. Vasu Pendyala

 

Mr. Vasu Pendyala

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

38

--------------------------------------------------------------------------------


 

For and on behalf of the within named Purchaser 2, through its authorised
signatory, Mr. Vasu Pendyala, appointed vide Board resolution dated March 8,
2018

 

 

/s/ Mr. Vasu Pendyala

 

Mr. Vasu Pendyala

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

39

--------------------------------------------------------------------------------


 

For and on behalf of the within named Company, through its authorised signatory,
Mr. Mangesh Charuchandra Mulmule , appointed vide Board resolution dated
February 28, 2018

 

 

/s/ Mr. Mangesh Charuchandra Mulmule

 

Mr. Mangesh Charuchandra Mulmule

 

 

(EXECUTION PAGE OF THE SHARE PURCHASE AGREEMENT DATED MARCH 12, 2018 BETWEEN
VIRTUSA CONSULTING SERVICES PRIVATE LIMITED, VIRTUSA SOFTWARE SERVICES PRIVATE
LIMITED, AJAY VISHNU GADRE, VISHNU LAXMAN GADRE, SUDHA VISHNU GADRE, SHRIKANT
GOVIND GOKHALE, SARAL SHRIKANT GOKHALE, CHARUCHANDRA KRISHNARAO MULMULE, MANGESH
CHARUCHANDRA MULMULE AND ETOUCH SYSTEMS (INDIA) PRIVATE LIMITED)

 

40

--------------------------------------------------------------------------------